Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are currently pending and the claims as originally filed on 07/22/2020 are acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claims 1, 3, 9, 10 and 14 are objected to a minor informality under 37 CFR 1.75. 
Each of claims 1, 9 and 10 recites “a subject” in line 1, but which would be better to write as “a subject in need thereof”.
Each of claims 3 and 14 recites “, 5 to about 10 mg/kg/day” in the last line, but which would be better to write “, or 5 to about 10mg/kg/day”.
Each of claims 9-10 recites “(ARDS), Severe Acute Respiratory Syndrome (SARS)” in lines 2-3, but which would be better to write as “(ARDS) or Severe Acute Respiratory Syndrome (SARS)”.



Suggestion
Each of claims 4 and 15 recites “a vegetable source”, but which would be better to write as “the vegetable source”.  
Each of claims 7 and 19 recites “a second dose” in line 9, but which would be better to write “the second dose”.  Further, “salivary nitrite or nitrite/nitrate” in line 3 of each claims 7 and 10 would be better to write as “the salivary nitrite or nitrite/nitrate”. 
Each of claims 11-12 recites “A method of claim 9” in line 1, but which would be better to write “The method of claim 9”.  Further, “detectible nitric oxide” in line 1 of claim 11 would be better to write as “the detectible nitric oxide”. 
If there are similar situations other than the said claims, please also amend them in the same manner as the said claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating metastatic lung cancer (e.g., Fig. 3), does not reasonably provide enablement for treating ARDS, SARS,  and for preventing respiratory distress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
“The factors to be considered [in making an enablement rejection] have been summarized as 1) nature of the invention, 2) breadth of claims, 3) relative skill of those in the art, 4) level of predictability, 5) state of the prior art, 6) existence of working samples, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  
In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent respiratory distress generally.  That is, the skill is so low that no compound effective generally against the calcifications has ever been found let alone one that can prevent such conditions. 4) Level of predictability: it is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  5) The state of the In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).” Such is the case here. Applicant merely has an idea it can be prevented. MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”  7)-8) Amount of direction or guidance and Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure: MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
Therefore, the term "preventing" in instant claims 1, 3-5, 7-9, 14-16 and 19 is not enabled. Further, the specification does not show enablement for the treatment of any respiratory distress  other than lung cancer treatment. They have not been done and consequently the enablement requirement is not satisfied.
The remaining dependent claims are also rejected due to non-enabled base claims 1, 8 and 9. 


Claims 2-5, 7, 12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2 and 12 reciting “flu-like symptoms” in line 2 which is indefinite because we do not know how much “like” a flu does it need to be. 
Claim 3 recites “nitrate salt” in line 2 which lacks antecedent basis because claims 1 or 3 does not recite “nitrate salt” therein. Please note that according to the instant specification, applicant distinguish “nitrate salt” from “potassium nitrate, sodium nitrate or inorganic nitrate” (see claim 9, [0034], [0038] and [0039] of the instant publication).  
Each of claims 4 and 15 recites “(mg/nitrate/g dry weight of vegetable powder extract)” in the last line, but which is unclear because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  Further, these claims recite “vegetable powder extract” in the last line, but which lacks antecedent basis because base claims 1 or 9 and these claims of themselves do not recite vegetable powder extract therein.  

Claim 7 reciting “the oral” in line 1 which lacks antecedent basis because base claim 1 or claim 7 itself does not recite “oral”. 
Claim 16 reciting “the liquid phase” in lines 2-3 which lacks antecedent basis because base claim 9 or claim 16 itself does not recite “a liquid phase”.   
Claim 17 reciting “the nitrate source” in line 2 which lacks sufficient antecedent basis. Further it is not clear whether the nitrate source would mean all the recited potassium nitrate, sodium nitrate or inorganic nitrate, otherwise whether it would simply mean inorganic nitrate derived from a vegetable source.  Appropriate correction is requested. 

Claims 6, 13 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 depending from claim 1 recites “the effective amount of ascorbate in combination with a nitrate source is from 0 to about 15 mg/kg/day”. Here “0mg/kg/day” of ascorbate means the ascorbate is not present. However, base claim 1 always requires the presence of ascorbate and thus, claim 6 reciting “0mg/kg/day” does not further claim 1 properly.  Claim 17 depending from claim 9 recites “the amount of ascorbate administered in the absence of the nitrate source is from 0 to about 15 mg/kg/day”. Here “0mg/kg/day” of ascorbate means the ascorbate is not present. 
Claim 13 recites “the subject may clinically present … individuals that may … ” which is permissive language, and thus, the recited method led by “may” is optional limitation. In this sense, see the case law that [I]n re Johnston analyzed the linguistic precision of optional elements, i.e., the claimed "said wall may be smooth, corrugated, or profiled ...." and affirmed the Board's ruling that such limitations "did not narrow the scope of the claim because these limitations are stated in the permissive form 'may'" (see In re Johnston at 1384)(emphasis added). Thus, the limitation “may” in claim 13 does not further limit the claimed composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-22 are rejected under 35 USC 103 as being obvious over Tucker et al. (US2005/0036949A1) in view of Gray et al. (US2014/0100277A1) and further in view  of Hord et al., “Food sources of nitrates and nitrites: the physiologic context for potential health benefits,”, Am J Chlin Nutr 2009: 90: 1-10.
Specifically, claims 1-3, 6-14 and 16-22 are rejected by Tucker; 
Claims 5, 8, 9 and 16 are rejected by Tucker in view of Gray; and 
Claims 4 and 15 are rejected by Tucker in view of Hord. 




Applicant claims including the below claims 1, 9 and 10 filed on 07/22/2020:

    PNG
    media_image1.png
    218
    835
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    445
    856
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Tucker teaches therapeutic composition comprising a nitric oxide and method for the treatment of respiratory disease comprising producing a formulation comprising a clinically effective concentration of nitric oxide wherein the composition comprises sodium nitrate or potassium nitrate or other inorganic nitrates in an amount of up which overlaps the instant range of about 1 to about 50mg/kg; and the composition further comprises acidifying agent such as ascorbic acid in an amount of up to 20%, preferably 0.25 to 10% and thus the liquid mixture made by the combination of nitrite with an ascorbic acid ([0027] and [0030]), and Example 1 provides composition comprising sodium nitrate and ascorbic acid together; the respiratory disease includes Mycobacterium tuberculosis, M. bovis, M. africanum; acute respiratory distress syndrome (ARDS), occupational lung disease, allergic lung diseases, impaired respiratory function and associated conditions, bronchiectasis, allergic bronchia pulmonary aspergillosis, Chlamydia pneumonia, obstructive pulmonary disease, Bacillus anthracis, Streptococcus pneumoniae, or RSV Bronchiolitis, precipitate exacerbations of asthma, chronic obstructive pulmonary disease (COPD) with bacterial colonization with Streptococcus pneumoniae and/or Haemophulus influenzae, viral pneumonia, pneumonia, tuberculosis, acute lung injury, hypoxemic respiratory failure, or asthma, allergies to Aspergillus, pulmonary hypertension, angina, cystic fibrosis (e.g., [0022], [0039], [0041]-[0043], [0054], [0058] and  claim 16 of prior art); the symptoms include low oxygenation ([0051]) and pulmonary infiltrates associated with pneumonia, tuberculosis, etc. (instant claims 1-3, 6, 8-10, 12-14, 17 and 19-22).  
Gray teaches plasma activated water (PAW) for kill or deactivate spores, microorganisms, bacteria, fungus, virus where the PAW is diluted with acetic acid to instant claims 5, 8, 9 and 16) . 
 Hord teaches inorganic nitrates derived from plant has health benefits including  lowering hypertension, etc. in a range of e.g., 0.3mg/100g (=20mg/kg) to 741mg/100g (e.g., see entire document including pages 1, 2 and 5 (Table 5)) (instant claims 4 and 15).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Tucker is that Tucker does not expressly teach the exact ranges of nitrates and ascorbate of instant claims 3, 6 and 17.
2. The difference between the instant application and Tucker is that Tucker does not expressly teach divided dose administration, and its salivary nitrite or nitrite/nitrate concentration of instant claims 7, 11, 18 and 19.  
3.  The difference between the instant application and Tucker is that Tucker does not expressly teach inorganic nitrate derived from vegetable source of instant claims 4 and 15. The deficiency is cured by Hord. 
4. The difference between the instant application and Tucker is that Tucker does not expressly teach plasma-activated water of instant claims 5, 9-10 and 16. The deficiency is cured by Gray.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Tucker does not expressly teach the ascorbate amount of “0 to about 15mg/kg/day” of instant claim 6, Tucker teaches ascorbate being up to 20% ([0030]) and therefore the ordinary artisan would optimize or adjust the ascorbate amount of Tucker with the claimed range, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tucker with divided dose administration. 
One of the skilled in the art would have been motivated to do so because the formulations of Tucker may be employed as therapeutic compositions for the treatment of a respiratory disease including ARDS, COPE, tuberculosis, etc., ([0022]) and the dosage may be repeated as often as appropriate and if side effects develop the amount and/or frequency of the dosage can be reduced or otherwise altered or modified, in accordance with normal clinical practice ([0035]) and therefore, the claimed divided dose administration would not be inventive. 
Although Tucker does not expressly teach its salivary nitrite or nitrite/nitrate concentration of instant claims 7, 11, 18 and 19, monitoring the concentration via divided dose to determine whether nitric oxide deficiency occurs would be obvious because Tucker teaches a combination of nitrate/ascorbic acid with overlapping amount and thus, when the combination is administered in a divided dose and the concentration of nitrite or nitrite/nitrate is measured, the claimed concentration of nitrite or nitrite/nitrate 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tucker with inorganic nitrates derived from vegetable source of Hord. 
One of the skilled in the art would have been motivated to do so because inorganic nitrates from vegetable source would have provided various health benefits as taught by Hord, and the amounts of inorganic nitrates of Hord provides overlapping amounts and would be optimized with the claimed ranges. 

4.   It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tucker with PAW of Gray in order to enhance the effects of killing or deactivating spores, microorganisms, bacteria, fungus and virus, devoid of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613